PER CURIAM.
Petitioner seeks review of a decision of the District Court of Appeal, Fourth District, because of an alleged conflict with the decision of the District Court of Appeal, Third District in Tuggle v. Government Employees Insurance Company, 185 So.2d 487 (D.C.A.3d, Fla.1966). Since the filing of the petition for certiorari in the instant case, we have quashed the order of the District Court of Appeal, Third District, in Tuggle. See Tuggle v. Government Employees Insurance Company, Fla., 207 So.2d 674, opinion filed January 31, 1968. Therefore, on the authority of our opinion in Tuggle, supra, the petition for certiorari herein is hereby denied.
The respondents have moved for an award of a reasonable fee for the services of their attorneys in this Court. The petition for certiorari has been denied for lack of jurisdiction without the necessity of a brief on the merits or oral argument. Pursuant to the provisions of Section 627.-0127, Fla.Stat., F.S.A. (Section 1, Chapter 67-400, Laws of Florida) the respondents are awarded the sum of $250.00 as a reasonable fee for their attorneys to be paid by the petitioner.
It is so ordered.
ROBERTS, DREW, THORNAL and ADAMS, JJ., concur.
CALDWELL, C. J., and THOMAS and ERVIN, JJ., dissent as to attorneys’ fees.